DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 02/05/2021.  
Claims 1-3 and 5-21 are presented for further examination. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
Response to Arguments
Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2003/0200451; hereinafter referred as Evans), in view of Eppensteiner et al. (US 2016/0004647; hereinafter Eppensteiner).
Regarding independent claim 1, Evans teaches a device comprising: 
a plurality of functional blocks comprising a slave block, a first master block, and a second master block (Fig. 4 & [0039], System 400 again includes multiple functional masters 410 1 . . . 410 n which communicate via a bus- control 430 with one or more slaves 420 1 . . . 420 n…access control function 440 intercedes in the data path between bus control 430 and slaves 420 1 . . . 420 n), wherein the first master block and the second master block are configured to selectively access the slave block ([0040], A request from a master granted control by the bus control unit is sent to the access control function 440, along with the requested address and associated controls (read or write, etc.). An access table 450 is used by unit 440 to compare the requested address, master id, and read or write indicator to a definition of allowed access capability for that master. The given request can either be blocked (terminated), allowed in the clear, or allowed with encryption/decryption); 
Evans teaches an access information generator configured to … generate access control information ([0032], the upper address bits of a virtual address request are initially compared against the table that has been configured by the operating system {access information generator}), the access control information is used to determine whether to permit access from the first master block to the slave block ([0040], An access table 450 is used by unit 440 to compare the requested address, master id, and read or write indicator to a definition of allowed access capability for that master).
However, Evans does not explicitly teach the access control information is generated from access setting information externally received. 
In an analogous art of security control, Eppensteiner teaches access control information is generated from access setting information externally received (
[0020], In order to achieve this mapping, e.g., access indications for the respective master units of the system on chip, in particular the address sections for comparison with the access address and hence for checking the access authorizations of a master unit, are stored in software-readable registers of a register unit of the memory protection unit. Setting the address sections for comparison with the access address of the master units of the system on chip is ideally performed via a security application, such as by using dedicated security software.
[0022], the address section stored in the memory unit to be configured and/or changed via a register interface, such as an advanced peripheral bus register interface using specific encryption information. It is then advantageously possible to also make changes after an initialization phase using the specific encryption information (e.g., 32-bit key). As a result, the memory protection unit can also be adapted to meet requirements, such as while the system on chip is being used; [0037], allow the address sections AD1, AD2, AD3 stored in the register unit RE of the memory protection unit MPU to be configured or changed, via the register interface RS, with knowledge of and using specific encryption information (e.g., 32-bit key). The address sections AD1, AD2, AD3 stored in the register unit RE are then protected by the encryption information and can be changed using the encryption information, if necessary).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Evans and Eppensteiner before them, to improve Evans’ access control information in access table that is generated by Operating System to determine whether to permit access from the first master block to the slave block with Eppensteiner’s allowing access control information to be configurable for the benefits of modifying memory protection unit can also be adapted to meet requirements (Eppensteiner, [0021], the memory protection unit can also be adapted to meet requirements, such as while the system on chip is being used).
Thus, the combination of Evans and Eppensteiner teaches an access information generator configured to store access setting information externally received and, based on the access setting information, output access control information; 
Evans and Eppensteiner further teach an access controller configured to, in response to the access control information, determine whether to permit access from the first master block to the slave block (Evans, [0038], providing an access control function disposed within the data path between the bus control and the slave devices. This access control function uses (in one embodiment) characteristics of the internal bus that connects the functional masters to the slave devices to allow each request for access to be further qualified based on a set of secure control information, and if desired, to be prevented; [0040], An access table 450 is used by unit 440 to compare the requested address, master id, and read or write indicator to a definition of allowed access capability for that master…If the requested transfer is allowable, then the bus signals are propagated to the slaves, and access parameters 460 associated with the request based on the access table are sent to an encryption/decryption engine 470; [0041], the upper address bits of a real address for a granted request from the bus control unit are compared with a list of allowable entries, or tags. For each tag, additional information or attributes are listed such as a possible substitute address, whether remapping to the substitute address is allowed, the size of the segment associated with the tag, and whether the overall entry can be considered valid. In addition, a given table entry points to another look-up table that lists read or write authority by master id number;
Eppensteiner, [0015],  An access authorization of the at least one master unit to the at least one slave unit is then checked by the memory protection unit by comparing an access address with specified address sections. If an unauthorized access of the at least one master unit to the at least one slave unit is identified, the access address is modified by the memory protection unit such that the unauthorized access is terminated in the network-on-chip bus system).
In view of Evans, Eppensteiner further teaches based on the determination, outputting a dummy address as a conversion address if the first master block is a functional block that is not permitted to access ([0017], In the case of unauthorized accesses of the at least one master unit, the access address is advantageously mapped onto an address section of the network-on-chip bus system that is unused for this master unit. An unused address section {dummy address} in the network-on-chip system is not occupied for the respective master unit and/or no address of a slave unit (e.g., memory unit) is assigned to this address section in the network-on-chip bus system for the purpose of access. Consequently, the unauthorized access of the master unit is terminated in the network-on-chip bus system, because the access cannot be forwarded to any slave unit as a destination unit).
Regarding independent claim 14, Evans teaches a system on chip (Fig. 4, an access control function for qualifying data access within an integrated system; [0006], Multiple functions are today being commonly integrated onto a single system chip) comprising: 
a plurality of functional blocks comprising a first functional block, a second functional block, and a third functional block (Fig. 4 & [0039], System 400 again includes multiple functional masters 410 1 … 410 n {a second functional block, and a third functional block} which communicate via a bus- control 430 with one or more slaves 420 1 … 420 n {first functional block} … access control function 440 intercedes in the data path between bus control 430 and slaves 420 1 . . . 420 n); …
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Additionally, the combination of Evans and Eppensteiner further teaches
an access information generator configured to store access setting information received externally, the access information generator configured to output, based on the access setting information (Evans, [0032], compared against the table that has been configured by the operating system {access information generator};
Eppensteiner, [0021]-[0022], it is also possible for the address section stored in the memory unit to be configured and/or changed via a register interface, such as an advanced peripheral bus register interface using specific encryption information. It is then advantageously possible to also make changes after an initialization phase using the specific encryption information (e.g., 32-bit key). As a result, the memory protection unit can also be adapted to meet requirements, such as while the system on chip is being used); …
Wherein the access controller is configured to receive an access signal which is output from one of the second functional block and the third functional block and delivered via the system interconnect (Evans, Figs. 4 & 5; [0013], a system employs a common bus structure between the functional masters and slave devices; [0038], an access control function disposed within the data path between the bus control and the slave devices. This access control function uses (in one embodiment) characteristics of the internal bus that connects the functional masters to the slave devices to allow each request for access to be further qualified based on a set of secure control information), 
and the access signal comprises identification (ID) information regarding one of the second functional block and the third functional block and address information of the first functional block, and the access controller comprises: an identification (ID) identifier configured to, based on the ID information and the access control information, determine whether a subject of the access signal is a functional block permitted to access the first functional block (Evans, [0010], receiving a request for data from a requesting master of the multiple functional masters; and in response to the request, determining whether to grant, deny or qualify access to the data based on a master id of the requesting master and an address of the data; 
[0040]-[0041], An access table 450 is used by unit 440 to compare the requested address, master id, and read or write indicator to a definition of allowed access capability for that master. The given request can either be blocked {not permitted} (terminated), allowed in the clear, or allowed with encryption/decryption…For each tag, additional information or attributes are listed such as a possible substitute address, whether remapping to the substitute address is allowed, the size of the segment associated with the tag, and whether the overall entry can be considered valid); 
and 6Atty. Dkt. No. 2557-002957-USU.S. Application No. 16/233,313an address converter configured to convert an address of slave block into a dummy address and output the dummy address if the first master block is a functional block that is not permitted to access (Eppensteiner, [0017], In the case of unauthorized accesses of the at least one master unit, the access address is advantageously mapped onto an address section of the network-on-chip bus system that is unused for this master unit. An unused address section {dummy address} in the network-on-chip system is not occupied for the respective master unit and/or no address of a slave unit (e.g., memory unit) is assigned to this address section in the network-on-chip bus system for the purpose of access. Consequently, the unauthorized access of the master unit is terminated in the network-on-chip bus system, because the access cannot be forwarded to any slave unit as a destination unit).
Regarding independent claim 19, Evans teaches a device comprising: 
a plurality of functional blocks comprising a slave block, a first master block, and a second master block, wherein the first master block and the second master block are configured to selectively access the slave block (Fig. 4 & [0039], System 400 again includes multiple functional masters 410 1 … 410 n {a second functional block, and a third functional block} which communicate via a bus- control 430 with one or more slaves 420 1 … 420 n {first functional block}…access control function 440 intercedes in the data path between bus control 430 and slaves 420 1 … 420 n); 
a system bus comprising dynamically configurable channels and configured to connect the plurality of functional blocks via the channels (Abs., The access control function can be inserted, for example, into the data transfer path; Fig. 4, a common bus structure connects masters and slaves; [0013], a system employs a common bus structure between the functional masters and slave devices; [0038], an access control function disposed within the data path between the bus control and the slave devices. This access control function uses (in one embodiment) characteristics of the internal bus that connects the functional masters to the slave devices to allow each request for access to be further qualified based on a set of secure control information); …(Claim recites substantially the same limitations as in claim 14, and is therefore rejected for the same reasons set forth in the analysis of claim 14).
Additionally, the combination of Evans and Eppensteiner further teaches
wherein the first master block is configured to output an access signal comprising identification (ID) information of the first master block and address information of the slave block, and the access controller comprises: an identification (ID) identifier configured to, based on the ID information and the access control information, output a determination regarding whether the first master block is a functional block permitted to access the slave block; and an address converter configured to, based on the determination, output a conversion address which is generated by converting the address information (Evans, [0010], receiving a request for data from a requesting master of the multiple functional masters; and in response to the request, determining whether to grant, deny or qualify access to the data based on a master id of the requesting master and an address of the data; 
[0040]-[0041], An access table 450 is used by unit 440 to compare the requested address, master id, and read or write indicator to a definition of allowed access capability for that master. The given request can either be blocked (terminated), allowed in the clear, or allowed with encryption/decryption…For each tag, additional information or attributes are listed such as a possible substitute address {conversion address}, whether remapping to the substitute address is allowed, the size of the segment associated with the tag, and whether the overall entry can be considered valid. In addition, a given table entry points to another look-up table that lists read or write authority by master id number. Using this mechanism, a given request from the bus control unit is compared against the defined upper addresses, master ids, and read or write indicators to arrive at an access level for the request. Further, the request can be associated with a set of access parameters depending upon the results of the table comparisons;
Eppensteiner, [0017], In the case of unauthorized accesses of the at least one master unit, the access address is advantageously mapped onto an address section of the network-on-chip bus system that is unused for this master unit. An unused address section {dummy address} in the network-on-chip system is not occupied for the respective master unit and/or no address of a slave unit (e.g., memory unit) is assigned to this address section in the network-on-chip bus system for the purpose of access. Consequently, the unauthorized access of the master unit is terminated in the network-on-chip bus system, because the access cannot be forwarded to any slave unit as a destination unit).
Regarding claim(s) 2, Evans further teaches wherein the access controller is electrically connected between the system bus and the slave block (Fig. 4, Access controller 440 is electrically connected between the system bus and the slave block 4201 to 420n) and configured to, based on the access control information, determine whether to permit the access from the first master block, which is delivered via the system bus ([0038], an access control function disposed within the data path between the bus control and the slave devices. This access control function uses (in one embodiment) characteristics of the internal bus that connects the functional masters to the slave devices to allow each request for access to be further qualified based on a set of secure control information; [0040], An access table 450 is used by unit 440 to compare the requested address, master id, and read or write indicator to a definition of allowed access capability for that master. The given request can either be blocked (terminated), allowed in the clear, or allowed with encryption/decryption).  
Regarding claim(s) 3, the combination of Evans and Eppensteiner further teaches wherein the first master block is configured to output an access signal comprising identification (ID) information of the first master block and address information of the slave block, and the access controller comprises: an identification (ID) identifier configured to, based on the ID information and the access control information, output a determination regarding whether the first master block is a functional block permitted to access the slave block; and an address converter configured to, based on the determination, output the conversion address which is generated by converting the address information (Evans, [0010], receiving a request for data from a requesting master of the multiple functional masters; and in response to the request, determining whether to grant, deny or qualify access to the data based on a master id of the requesting master and an address of the data; [0040]-[0041], An access table 450 is used by unit 440 to compare the requested address, master id, and read or write indicator to a definition of allowed access capability for that master. The given request can either be blocked (terminated), allowed in the clear, or allowed with encryption/decryption…For each tag, additional information or attributes are listed such as a possible substitute address, whether remapping to the substitute address is allowed, the size of the segment associated with the tag, and whether the overall entry can be considered valid. In addition, a given table entry points to another look-up table that lists read or write authority by master id number. Using this mechanism, a given request from the bus control unit is compared against the defined upper addresses, master ids, and read or write indicators to arrive at an access level for the request. Further, the request can be associated with a set of access parameters depending upon the results of the table comparisons;
Eppensteiner, [0017], In the case of unauthorized accesses of the at least one master unit, the access address is advantageously mapped onto an address section of the network-on-chip bus system that is unused for this master unit. An unused address section {dummy address} in the network-on-chip system is not occupied for the respective master unit and/or no address of a slave unit (e.g., memory unit) is assigned to this address section in the network-on-chip bus system for the purpose of access. Consequently, the unauthorized access of the master unit is terminated in the network-on-chip bus system, because the access cannot be forwarded to any slave unit as a destination unit).  
Regarding claim(s) 5, Evans further teaches wherein the first master block comprises an application processor ([0026], functional masters 110 1, 110 2, 110 3 . . . 110 n. Master 110 1 is shown as a processor, having a processor core 112).  
Regarding claim(s) 6 and 18, Evans further teaches wherein the slave block comprises an interface for receiving data external to the device (Fig. 10, blocks 1050 & 1070 (i.e., Slave #1 and Slave #2) have an interface to external blocks 1060 & 1080).  
Regarding claim(s) 7, Evans further teaches wherein the first master block is configured to output an access signal including access permission information indicating permission and non-permission of accesses to the slave block ([0040], An access table 450 is used by unit 440 to compare the requested address, master id, and read or write indicator to a definition of allowed access capability for that master. The given request can either be blocked (terminated) {non-permission}, allowed in the clear, or allowed with encryption/decryption {permission}), and the access controller is further configured to, in response to the access control information, convert at least some of the access permission information ([0040], If the requested transfer is allowable, then the bus signals are propagated to the slaves, and access parameters 460 {access signal} associated with the request based on the access table are sent to an encryption/decryption engine 470, i.e., if encryption/decryption is applicable; 
[0041], For each tag, additional information or attributes are listed such as a possible substitute address, whether remapping to the substitute address is allowed, the size of the segment associated with the tag, and whether the overall entry can be considered valid).  
Regarding claim(s) 8, the combination of Evans and Eppensteiner further teaches wherein the access permission information comprises an access permission bit, and the access controller is further configured to, in response to the access control information, convert the access permission bit (Evans, [0040], The given request can either be blocked (terminated) {non-permission}, allowed in the clear, or allowed with encryption/decryption {permission}; [0041], For each tag, additional information or attributes are listed such as a possible substitute address, whether remapping to the substitute address is allowed, the size of the segment associated with the tag, and whether the overall entry can be considered valid. In addition, a given table entry points to another look-up table that lists read or write authority by master id number. Using this mechanism, a given request from the bus control unit is compared against the defined upper addresses, master ids, and read or write indicators to arrive at an access level for the request. Further, the request can be associated with a set of access parameters depending upon the results of the table comparisons).  
Regarding claim(s) 9, Evans further teaches wherein the access controller is further configured to receive a first input and a second input which are different from each other, and the access controller comprises a multiplexer configured to, in response to the access control information, selectively output one of the first input and the second input as the access permission bit ([0040], An access table 450 is used by unit 440 to compare the requested address, master id, and read or write indicator to a definition of allowed access capability for that master. The given request can either be blocked (terminated) {non-permission}, allowed in the clear, or allowed with encryption/decryption {permission}. If the requested transfer is allowable, then the bus signals are propagated to the slaves. 
[0041], Similar to the memory management unit of FIG. 2, but different in purpose, the upper address bits of a real address for a granted request from the bus control unit are compared with a list of allowable entries, or tags. Note that, the multiplexer multiplexing requests from the master blocks to the slave block is similarly disclosed above (as shown in [0030], wherein the multiplexer multiplexing requests from the master blocks to the slave block). 
Upon the broadest reasonable interpretation, the access controller comprises a multiplexer that selectively propagates a master request from one of multiple master blocks to a slave block in response to the access control information).  
Regarding claim(s) 10, Evans further teaches wherein the access controller is in the slave block ([0056], FIG. 10, the access control function 1040 is inserted between a bus control unit 1030 and slave devices 1050 & 1070, all of which are shown within a secure memory subsystem 1020. As an alternate embodiment, bus control unit 1030 could reside outside of the secure memory subsystem unit. Accordingly, the access control function and slave devices are in a same block {slave block}).  
Regarding claim(s) 11, Evans further teaches wherein the access controller is in the system bus ([0038], an access control function disposed within the data path between the bus control and the slave devices).  
Regarding claim(s) 12, Evans further teaches wherein the second master block comprises a security engine configured to execute an encryption algorithm, and the access controller is further configured to, in response to the access control information, permit an access from the second master block to the slave block (Fig. 4, security engine 4701 performing Encryption/Decryption is located in the access control block. Note that, the access control function and slave devices are in a same block {slave block} as discussed regarding claim 10.
[0040], An access table 450 is used by unit 440 to compare the requested address, master id, and read or write indicator to a definition of allowed access capability for that master. The given request can either be blocked (terminated) {non-permission}, allowed in the clear, or allowed with encryption/decryption {permission}. If the requested transfer is allowable, then the bus signals are propagated to the slaves, and access parameters 460 associated with the request based on the access table are sent to an encryption/decryption engine 470, i.e., if encryption/decryption is applicable. The encryption/decryption engine can be used to encrypt write data as the data is transferred to a given slave, or decrypt read data as the data is returned from a given slave using the associated access parameters).  
Regarding claim(s) 13, In view of Evans, Eppensteiner further teaches wherein the access information generator comprises a one-time programmable (OTP) memory ([0021], the address sections for comparison with access addresses are stored in the register unit, e.g., during the initialization phase, when such as the system on chip is also configured. The register unit can then be blocked for further accesses or changes, for example).
Regarding claim(s) 15, the combination of Evans and Eppensteiner further teaches wherein the access controller is further configured to cause, based on the access signal and the access control information, a decoding error with respect to one of the accesses from the second functional block and the third functional block to the first functional block (Eppensteiner, [0018], If an unauthorized access by the at least one master unit of the system on chip to the least one slave unit or to a slave unit of the system on chip is terminated, provision is preferably made in this case for an interrupt to be transmitted in the network-on-chip bus system. The interrupt can be used to notify, e.g., a control unit or CPU of the system on chip in a simple manner of an interruption or termination of the access of the respective master unit to a slave unit... The interrupt, which may also include an error-symptom register, is then serviced by the CPU and it is then very quickly possible for the CPU to continue processing a microprogram, for example).
Regarding claim(s) 16 and 21, in view of Evans, Eppensteiner further teaches wherein, by outputting the dummy address, the address converter is configured to cause a decoding error of the system bus to interrupt the access from the functional block that is not permitted to access (Eppensteiner, [0018], If an unauthorized access by the at least one master unit of the system on chip to the least one slave unit or to a slave unit of the system on chip is terminated, provision is preferably made in this case for an interrupt to be transmitted in the network-on-chip bus system. The interrupt can be used to notify, e.g., a control unit or CPU of the system on chip in a simple manner of an interruption or termination of the access of the respective master unit to a slave unit. An interrupt can be used, e.g., to perform a synchronization of the control unit or CPU of the system on chip with irregular unpredictable events, such as a premature termination of an access of a master unit to a slave unit or a memory area. The interrupt, which may also include an error-symptom register, is then serviced by the CPU and it is then very quickly possible for the CPU to continue processing a microprogram, for example;
[0019], If a specific type of access, such as write access, or read access, is not allowed for the respective master unit in relation to a slave unit or a memory area, or if the respective slave unit or the respective memory area is blocked for the respective master unit, the access address is modified by the memory protection unit after the access authorizations have been checked, and is in this case mapped onto an unused address section of the network-on-chip bus system for this master unit; 
[0042], the modified access address mZA points to the unused address section nA of the network-on-chip bus system NoC, and the access of the master unit MA is terminated. This can again be notified to the CPU of the system on chip by an interrupt).
Regarding claim(s) 17, the combination of Evans and Eppensteiner further teaches wherein the access signal comprises an access permission bit indicating permission or non-permission of the accesses, and the access controller is further configured to convert the access permission bit in response to the access control information (Evans, [0040], An access table 450 is used by unit 440 to compare the requested address, master id, and read or write indicator to a definition of allowed access capability for that master. The given request can either be blocked (terminated) {non-permission}, allowed in the clear, or allowed with encryption/decryption {permission}. If the requested transfer is allowable, then the bus signals are propagated to the slaves, and access parameters 460 {access signal} associated with the request based on the access table are sent to an encryption/decryption engine 470, i.e., if encryption/decryption is applicable).  
Regarding claim(s) 20, the combination of Evans and Eppensteiner further teaches wherein the first master block comprises an application processor (Evans, [0026], functional masters 110 1, 110 2, 110 3 . . . 110 n. Master 110 1 is shown as a processor, having a processor core 112. Upon the broadest reasonable interpretation, in set-top box system as shown in [0008], each master block may comprise an application core for external programming development), the slave block comprises an interface configured to receive data external to the device (Evans, Fig. 10, blocks 1050 & 1070 (i.e., Slave #1 and Slave #2) have an interface to external blocks 1060 & 1080), and the access controller, when determining that an access from the first master block to the slave block is not permitted, causes a decoding error in the access of the first master block (Eppensteiner, [0018], If an unauthorized access by the at least one master unit of the system on chip to the least one slave unit or to a slave unit of the system on chip is terminated, provision is preferably made in this case for an interrupt to be transmitted in the network-on-chip bus system. The interrupt can be used to notify, e.g., a control unit or CPU of the system on chip in a simple manner of an interruption or termination of the access of the respective master unit to a slave unit... The interrupt, which may also include an error-symptom register, is then serviced by the CPU and it is then very quickly possible for the CPU to continue processing a microprogram, for example).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137